— Judgment of the County Court of Westchester county reversed on the law and the facts and a new trial ordered; with costs to abide the event. It was error to dismiss the complaint, as under the evidence disclosed it was for the jury to determine whether reasonable care was exercised by defendant. We also think that the plaintiff had sufficient interest in the cows to maintain the action, and that the question of notice given was a question of fact for the jury. Blaekmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.